The opinion of the court was delivered by
Stiles, J.
Respondents brought their action for damages resulting from the negligent construction of a water ditch and the consequent flooding of their lands adjoining. Special damages were alleged as follows : By reason of an overflow in November, 1892, destruction of potato crop, $30; by reason of overflow April 16, 1893, destruction of fence, $>15 ; permanent inj ury to land, $400 ; and by reason of washouts prior to April 16, 1893, permanent injury to land, $100.
Plaintiff John Rieckhoff was the only witness who attempted to name the damages in figures. Under examination he was asked:
Q. “ Now what do you put the damage in April, ’93 at, Mr. Rieckhoff, this last April ?
A. Made by that break?
Q. Yes.
A. Well, it is about $100, anyway.”
Under the allegations of the complaint this reduction of damage for the April, 1893, washout from $400 for injury to land and $15 for fence, to $100 in all, left the total recovery submissible to the jury only $230. Appellant asked the court to charge the jury that no more than $245 could be assessed, but the request was refused and the verdict was *140for $400. Motion to set aside the verdict overruled and judgment for the sum found.
This was error, and appellant is entitled to a new trial. Respondents make no appearance. Judgment reversed and cause remanded for a new trial.
Dunbar, C. J., and Hoyt and Scott, JJ., concur.